Citation Nr: 9906510	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hepatitis C. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to August 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for hepatitis C. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran received multiple blood transfusions and 
other blood products while hospitalized at a VA hospital in 
June 1987 and June 1989.

3.  It was not until 1992 that blood and blood products were 
routinely tested to detect hepatitis C antibody.

4.  The veteran contracted hepatitis C as a result of the 
above VA medical treatment. 


CONCLUSION OF LAW

Benefits pursuant to 38 U.S.C.A. §§ 1151 for hepatitis C as a 
consequence of medical treatment by the VA is warranted.  38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented a claim which 
is "well-grounded" or plausible within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled.

The veteran asserts that he developed hepatitis C as a result 
of VA treatment, and the only possible source for this 
disease was the transfusions received from VA. Although lay 
evidence is acceptable to prove the occurrence of an injury, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.

Recent amendments to 38 U.S.C.A. § 1151 made by Public Law 
104-204 require a showing not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, the "fault" requirement applies only 
to claims for compensation under 38 U.S.C.A. § 1151, which 
were filed on or after October 1, 1997.  VAOPGCPREC 40-97 
(Dec. 31, 1997).  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the only issue before the Board is 
whether he has suffered additional disability as a 
consequence of VA hospitalization, or medical or surgical 
treatment.  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or applied consent of the veteran or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment administered.  38 C.F.R. § 3.358(c)(3).

In the veteran's case, the record reveals that the veteran 
has a history of gastroesophageal reflux and gastric ulcers 
dating prior to 1970.  He was admitted to a VA medical center 
in June 1987 with a gastrointestinal bleed and received 2 
units of packed red blood cells.  He was noted to be 
jaundiced.  The workup included hepatitis B serologies, which 
were returned negative.  He was significant for liver 
disease, most likely related to alcohol abuse.  He was 
admitted on several other occasions in 1987, 1988 and 1989.  
Elevated liver function tests were reported.  In July 1988, 
he again tested negative for hepatitis B.  In June 1989, he 
again received blood and blood products for a 
gastroesophageal bleed.  In September 1991, he was evaluated 
for his continued liver disease and first diagnosed with 
hepatitis C.  

A VA medical report dated in July 1996 states that, since 
routine hepatitis C testing was not done on blood products 
until 1992, there was a potential risk for contracting 
hepatitis C during the years that the veteran received blood.  
The opinion conceded the possibility that the veteran 
contracted hepatitis C from blood received at VA facilities 
in June 1987 and June 1989; however, the physician could not 
say that the blood definitely caused the condition.  The 
doctor noted that there were other risk factors for hepatitis 
C, e.g. tattooing, needle stick injuries, sexual transmission 
and parental drug abuse.  

The veteran indicated that his only sexual partner is his 
wife, who does not have hepatitis C; he has no tattoos and 
neither he nor his parents are IV drug users.  Apart from 
being married twice, the Board does not dispute the veteran's 
contentions.  

Here, there is no showing that the blood transfusions caused 
the hepatitis C, albeit a possible relationship exists.  
Nevertheless, the record reveals no other plausible 
explanation.  There is no indication of any causal 
relationship between liver damage related to alcohol and 
hepatitis C or that the veteran has, apart from blood 
transfusions at VA facilities, any of the risk factors 
associated with hepatitis C.  Accordingly, it is as likely as 
not that hepatitis C was caused by the VA transfusions.  

Based on the evidence of record, the Board is of the opinion 
that the veteran's hepatitis C was not a "necessary 
consequence" of his VA treatment in 1986 and 1989.  Even 
assuming that hepatitis C was a potential risk of the 
transfusions, there is simply no evidence to indicate that it 
was certain to result from the treatment.  

In the Board's judgment, the evidence establishes that the 
veteran sustained additional disability as a result of VA 
medical and surgical treatment.  Accordingly, as there is no 
evidence that the veteran's hepatitis C was caused by 
anything other than his transfusions, it follows that the 
veteran is entitled to VA disability compensation for the 
additional disability under the provisions of 38 U.S.C.A. § 
1151.  In so holding, the Board does not imply that the 
treatment provided the veteran in May 1991 was careless, 
negligent, or improper.  In arriving at its decision, the 
Board has resolved all doubt in favor of the veteran. 38 
U.S.C.A. § 5107.


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
hepatitis C is granted, subject to the provisions governing 
the award of monetary benefits. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


